 INT'L DIE SINKERS' CONFERENCE, LODGE NO. 140483of the International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 905, or any other union.WE WILL NOT terminate or in any other way discriminate against any of ouremployees because of their activities in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 905, or anyother union, or because of other protected concerted activities.WE WILL NOT refuse to bargain upon request with the above named Unionas the exclusive bargaining representative of our employees in the unit describedbelow:The following is the appropriate unit of which International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Local No.905, is the representative:All employees we employ at our warehouse located in Denver, Colorado,excluding office clerical employees, salesmen, guards, professional employ-ees, and supervisors as defined in the National Labor Relations Act, andall other employees represented by other labor organizations.WE WILL NOT in any manner interfere with our employees in their exercisingrights to join or assist or to refrain from joining or assisting any union.WE WILL pay Ernest Tafoya for the wages he lost because of his discharge.WE WILL bargain collectively, upon request with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No.905, as the bargaining representative of our employees in the above-describedunit.AMERICAN SANITARY PRODUCTS CO., D/B/A AMERICANSCHOOL SUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 609 Rail-way Exchange Building, 17th & Champa Streets, Denver, Colorado, Telephone No.297-3551.International Die Sinkers'Conference,Milwaukee Lodge No. 140andLadish Co.andAmerican Federation of Technical Engi-neers, Local92,AFL-CIO.'Case No. 30-CD-3.March 8, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on August 17,1965, by Ladish Co., herein called the Employer, alleging a violationof Section 8(b) (4) (ii) (D) by International Die Sinkers' Conference,Milwaukee Lodge No. 140, herein called IDSC. Pursuant to notice, ahearing was held at Milwaukee, Wisconsin, on October 7 and 8 and onOctober 26, 27, and 28, 1965, before Hearing Officer Michael O. Miller.All parties appeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to adduceevidence bearing on the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are hereby1 The name appears as amended atithe hearing.157 NLRB No. 39.221-374--66-vol. 157-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmed.Briefs have been filed by the Employer, by the IDSC, andby American Federation of Technical Engineers, Local 92, AFL-CIO,herein called AFTE.Upon the entire record in the case, the National Labor RelationsBoard z makes the following findings :1.The business of the EmployerThe Employer, a Wisconsin corporation, is engaged in the manu-facture and sale of forgings and fittings at its Cudahy, Wisconsin,plant.During the past year, a representative period, the Employermanufactured, sold, and distributed to points directly outside the Stateof Wisconsin goods valued in excess of $50,000. The parties stipulated,and we find, that the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act toassert jurisdiction herein.2.The labor organizations involvedInternational Die Sinkers' Conference, Milwaukee Lodge No. 140,and American Federation of Technical Engineers, Local 92, AFL-CIO, are labor organizations within the meaning of Section 2(5) ofthe Act.3.The disputeA. The work in issueIn the Employer's forging operation, the forging is made by ham-mering heated metal into the shape of the cavity formed when twolarge hammers, fitted with opposing sets of dies, are brought together.The instant dispute involves competing claims by the IDSC, whichrepresents the Employer's diesinking employees, and the AFTE,which represents the technicians in the industrial engineering depart-ment, over the work of programing and preparing tapes used to con-trol tape-actuated machine tools in the diesinking department of theCudahy plant. These machine tools were introduced by the Employerin 1964 as a substitute for manually operated machine tools used inthe manufacture of certain dies.The work of programing and tapepreparation in the diesinking department and for other productionareas has been assigned by the Employer to members of the AFTE.The IDSC does not seek the overall work of programing and tapepreparation throughout the plant, but only that segment which relatesto diesinking machine tools.Diesinking machine tools, whether manu-ally or tape-controlled, will continue to be operated by diesinkers irre-spective of which group is awarded the work of programing and tape2Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning, Brown,and Zagoria]. INT'L DIE SINKERS' CONFERENCE, LODGE NO. 140485preparation.The parties agree that although programing and tapepreparation constitute separate functions, they are so intimatelyconnected as to be considered one for purposes of the Board'sdetermination.Essentially, programing, as it is defined in the record, is a detailedprose description of each step of the diesinking process from the inser-tion of raw material, the sequence of operations and methods to befollowed, including the speeds and feeds of the machine and the areas,locations, and depths of the metal being shaped, to the removal of thefinished die.' Upon completion of the program, the various steps aretranslated into coded numbers and mathematical symbols and typedon a Flexowriter keyboard which is similar in appearance to an ordi-nary typewriter.The Flexowriter performs the dual function ofreproducing the typed numbers and symbols on a sheet of paper, andpunches a tape with holes and spaces corresponding to the codedsymbols which will then actuate machinery to perform the program.B. Background factsFormerly, the work of performing all machining functions was donemanually by production employees in accordance with blueprints ofthe parts which were prepared by technical employees in the Employ-er's industrial engineering department who are now represented bythe AFTE.3 In approximately 1955, the Employer decided to cen-tralize planning of production machining functions in order to exertgreater control over quality, cost, and methods of production.At thattime, it assigned to technicians in the industrial engineering depart-ment the responsibility of preparing manufacturing instruction sheetsfor distribution to production employees with blueprints of the partsto be manufactured. Such manufacturing instruction sheets indicatedthe sequence of operations, the speeds and feeds, and the type ofmachine or tools to be used. Since 1955, the use of manufacturinginstruction sheets emanating from the industrial engineering depart-ment has become widespread in the Employer's production depart-ments.4 In 1963, the Employer acquired and installed tape-controlledmachine tools in its production machine departments to performmechanically certain production machining which had been previouslyaccomplished manually by machinists represented by the InternationalAssociation of Machinists.With the advent of the tape equipment, the8 Pursuant to a Board-conducted election on June 9, 1964,the AFTE was certified asbargaining representative for a unit of technical employees in the Employer's industrialengineering,metallurgical,engineering,estimating,and production departments.*While the record does not clearly indicate whether manufacturing instruction sheetshave been utilized in the diesinking department,the record does show that industrialengineering department employees routinely selected tools for diesinkers under the Em-ployer's prepackaged tooling system. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacturing instruction sheet concept was extended by the Employ-er's assignment to the technical employees of the work of programingthe tape-controlled machines.In May 1964, the Employer acquired tape-controlled diesinkingequipment. In January 1965, the Employer assigned the job of pro-graming and preparing tape for the new diesinking equipment to the-technical employees, and the work of operating the said machines to,diesinkers.Shortly thereafter, the IDSC filed a grievance over theEmployer's assignment and conferred with the Employer on severaloccasions in an effort to obtain jurisdiction over the programing andtape preparation function. It is not disputed that at one such confer--once on July 9, 1965, IDSC Business Representative Wyatt threatened'that the IDSC members would not operate any'machine controlled bytapes prepared by employees other than diesinkers.On August 16,1965, the Employer met with IDSC representatives and announcedthat he would file the instant charge against the IDSC alleging a viola--tion of Section 8 (b) (4) (D) of the Act.C. Contentions of the partiesThe IDSC's work claims are limited to programing and preparingtapes for diesinking equipment which, it asserts, is equivalent to layoutwork, that is, the planning, the sequence of operations, and the tools to,use, which has historically been performed by diesinkers. It contendsthat only diesinkers, who have undertaken a formal, 8-year diesinkingapprenticeship program, possess the requisite skills to perform die-sinking work and should therefore be selected to receive training in-tape programing for all diesinking functions.The IDSC also' arguesthat the Employer's assignment is contrary to its contractual jurisdic-tion, which provides for diesinkers to perform any work relating tothe forming of a die, and that the assignment of the work in dispute to,other than diesinking employees will have the effect of displacing die:sinkers with unqualified personnel.The AFTE, on the other hand, bases its claim to the disputed workon its members' technical knowledge of programing techniques andtheir expreience with numerically-controlled tape equipment in otherphases of the Employer's production. The AFTE further claims thattape programing of diesinking functions has not eliminated conven'tional diesinking methods, but even with respect to tape-controlleddiesinking operations, diesinkers are still required to operate the newequipment under the Employer's assignment.In support of its assignment, the Employer contends that the workin dispute is really technical in nature, is the same work currently being-performed by technicians for other production* operations, and ismerely an extension of the manufacturing instruction sheets which had INT'L DIE SINKERS' CONFERENCE, LODGE NO. 140487been prepared historically by technicians.The Employer also assertsthat its current centralized control of all programing results in greaterefficiency and economy of operation.D. Applicability of the statuteBefore the Board proceeds with a determination of dispute pur-suant to Section 10 (k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.It is undisputed that on July 9, 1965, IDSC Business RepresentativeWyatt threatened that the diesinkers would refuse to operate tape-controlled equipment unless the Employer assigned the work of pro-graming and preparing the tapes for such equipment to them. Insuch circumstances, we find that there is reasonable cause to believethat a violation of Section 8 (b) (4) (ii) (D) had occurred and that thedispute is properly before the Board for determination under Section10 (k) of the Act.E. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work after giving consideration to various rele-vant factors, and the Board has held that its determination in a juris-dictional dispute is an act of judgment based upon common sense andexperience in balancing such factors 61.Certification; contracts; and Employer's past practiceAs noted, AFTE was certified in 1964 to represent a plantwide unitof technical employees, including classifications of employees whosejob descriptions covered tape programing for other production depart-ments.While it has been the Employer's practice to assign to tech-nical unit employees the work of programing for tape-controlledequipment for those production operations for which such equipmenthas been utilized, until the present dispute arose tape-controlledequipment was not utilized in the diesinking department.TheEmployer has long recognized IDSC as the exclusive representative ofemployees performing work directly involved in the manufacture andmaintenance of dies used in the. production of forgings, and theEmployer and IDSC are parties to a current agreement covering theseemployees.We find that the evidence pertaining to the certificationand contracts does not clearly favor either Union, but the practice doesfavor the technicians.2.The work and skills involvedIt appears from the record that the work of programing requiresknowledge of cost factors, time study, methods development, engineer-5International Association of Machinists,Lodge No2743,AFL-CIO (J. A. Jones Con-struction Company),135 NLRB 1402. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDing design, machine capabilities and techniques, and higher mathe-matics, including calculus.The programer routinely works with suchtools as slide rules, calculators, machine handbooks, trigonometrytables, blueprints, charts and graphs, and records kept in the industrialengineering department library relating to speeds, feeds, standards,materials, and cost accounting data.The programer must be able toanalyze these factors in order to prepare the most efficient manufactur-ing sequence, beginning with the sinking of a die, for any given part.In addition, the preparation of tape requires knowledge of tape lan-guage and format in order to convert manufacturing data into numeri-cal form acceptable to the Flexowriter, which automatically punchesthe tape.The record shows that the technicians are qualified by training toperform the work, and that they have programed various manufactur-ing operations before and since the introduction of the tape equipmentto the Employer's satisfaction.While it is true that the techniciansdo not possess special production machining or diesinking skills, theabsence of such skills apparently is not critical nor has it handicapped'them as a matter of experience in their ability to program those manu-facturing operations.The technicians have also received special train-ing in language and systems of tape-controlled machines, from themanufacturers of the equipment, to enable them to do the programingand tape preparation.The diesinkers possess and exercise skills relat-ing to layout and manual preparation of a die from a set of blueprintsbut, insofar as the record here shows, no aspect of their training asdiesinkers touches on the specialized techniques of programing suchmechanical operations.Unlike the technicians, they do not have tech-nical backgrounds, nor has the scope of their activity or responsibilityever extended beyond the diesinking function.Although it appearsthat the proper functioning of the automated machines requires thatthe diesinkers have some knowledge of tape format, systems, andlanguage, the instruction they have received from the Employer in thatconnection does not in any way qualify them as programers but enablesthem to start and stop the machines at stipulated intervals in order toperform certain tasks that have to be manually performed. In thesecircumstances, we find that technicians alone possess the requisiteskills to perform the disputed work.3.Industry practiceThe IDSC adduced evidence relating to its experience at a differentcompany's plant in which similar tape-controlled machinery had beenintroduced into the dieroom for a short period of time. IDSC Repre-sentativeWyatt testified that the tape programing at that plant was INT'L DIE SINKERS' CONFERENCE, LODGE NO. 140489performed by employees from outside the' company rather than theemployer's technical or dieroom employees.As the foregoing equivo-cal testimony constitutes all of the evidence bearing on this criterion,we find that the factor of industry practice does not favor the claimof either union.-4.Economy and efficiency of operationsThe record shows that the technicians are locatedin many areas ofthe plant, thereby enabling them to share programing information andexperiencederived from working with the numerically controlledequipmentin different departments. In addition, the Employer main-tainsa library in its industrial engineering department where machin-ing data fromall production machining centers is collected and storedfor lateruse in programing.As a result of the Employer's centralizedprograming, innovations tried in production machining departmentshave been successfully introduced in other departments including theEmployer's dieroom.Also, programing devised for the productionof a die will servethe production machining department in the subse-quent machining of the article forged from that die. Thus, if separatejurisdictions are tobe maintained, it appears that any division of pro-graming by diesinkers for diesinking functions, and by technicians forall other manufacturing functions, would cause an unnecessary dupli-cationof planning and would also eliminate the cost savings and effi-ciency of central planning.Accordingly, we fuid that the factors ofeconomy andefficiency of operations support the Employer's assign-ment ofthe disputed work to AFTE.5.Other factorsAs a further basis for its claim to the work in dispute, the IDSCasserts that tape programing is a substitute for manual diesinkingwork, that IDSC-represented employees have performed manual die-sinking work exclusively in the past, and that if tape-programingwork were assigned to other employees, the result would be loss ofemployment for the diesinkers. In further support of this contention,the IDSC relies on the facts that the Employer, in anticipation ofthe changeover to tape-operated equipment, announced that no newdiesinkerswould be hired, that it would begin training dieroomemployees, especially those who may be replaced, on programing andtape preparation, and that it admitted "bringing in outsiders" to dothe programing.The record shows that the introduction of, the newequipment has replaced an unspecified portion of the manual die-sinking function but that a substantial portion of the diesinkingr 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessis still being performed manually by diesinking employees.Furthermore, even as to the diesinking work which is tape-programedby technicians represented by AFTE, diesinkers are operating the newtape-controlled equipment, performing certain limited manual tasks.IDSC thus claims that, to the extent that diesinkers may lose work be-cause ofthe introduction of new equipment, this factor tends to sup-port itsclaimto the disputed work.F. Conclusions as to the merits of the disputeWe have weighed the factors favoring the IDSC claim and thosefavoring the AFTE claim, and we conclude that the technicians repre-sented by AFTE are entitled to the work in dispute and shall deter-mine the dispute in their favor.We rely particularly on the facts thatthe Employer assigned the work to employees represented by AFTE,that this assignment is supported by the efficiency and economy of theEmployer's operations, and the employees represented by AFTE alonepossess the skills to perform the disputed work.Our present deter-mination, to award the work to the Employer's technicians who arerepresented by the AFTE, but not to that Union or its members, islimited to the particular controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Technicians represented by the American Federation of Tech-nicalEngineers, Local 92, AFL-CIO, are entitled to perform thework of programing and preparing tapes for tape-actuated machinesin the diesinking department of Ladish Co.2.InternationalDie Sinkers' Conference, Milwaukee Lodge No.140, is not and has not been lawfully entitled to force or require LadishCo. to assign to employees represented by IDSC the work of pro-graming and preparing tapes for tape-actuated machines in the die-sinking department of Ladish Co.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Die Sinkers' Conference, Milwaukee LodgeNo. 140, shall notify the Regional Director for Region 30, in writing,whether or not it will refrain from forcing or requiring Ladish Co.,by means proscribed by Section 8(b) (4) (D) of the Act, to assign thework in dispute to its members rather than to the employees of LadishCo., represented by the AFTE.-